FILED
                            NOT FOR PUBLICATION                             OCT 29 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50548

               Plaintiff - Appellee,             D.C. No. 2:07-cr-00298-PA

  v.
                                                 MEMORANDUM *
SHARROD BOLTON, a.k.a. Sharrod
Bolten,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                            Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Sharrod Bolton appeals from his 21-month sentence imposed upon

revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Bolton contends that the district court did not provide an adequate

statements of reasons for the sentence in excess of the policy statement range. To

the contrary, the district court explicitly noted that Bolton blatantly breached the

court’s trust and that he poses a significant risk to the community. Thus, the

district court did not procedurally err. See United States v. Musa, 299 F.3d 1096,

1101-03 (9th Cir. 2000).

      AFFIRMED.




                                           2                                     09-50548